Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objection over the Markush groups is withdrawn in light of the amendments.
The rejection under §112(b) is withdrawn in light of the amendments.
It is further noted that the amendments introduce claim language which combines “comprising” and “consisting of”. While in some cases mixing of broad and narrow language introduces indefiniteness, such is not the case here. For example, an “antibody comprising a heavy chain consisting of” would be readily understood. The heavy chain and light chain are well recognized and well defined elements of an antibody. The claim would be understood that, in the example above, the heavy chain consists of no elements beyond the amino acid residues recited by the claims, but that the antibody itself might comprise other elements. The same is true of, e.g., claim 9 part (e), where the fusion of a, b, c, and d further comprises a posttranslational modification, such a modification being precluded from, e.g., the light chain in part (b) as this light chain consists solely of SEQ ID NO: 4. The claim language is sufficiently clear.
Regarding the objection to claim 13, Applicant argues that the terms are not synonymous because “expression vector” is meant to imply “structure and elements that are not necessarily present in the [polynucleotide]”. In support of this, Applicant argues the Examiner’s interpretation is not consistent with the general meaning in the art; this is not persuasive as Applicant has not relied on an ordinary definition, instead clearly redefining the term to mean where “a polynucleotide…can be expressed in various host cells of eukaryotic [or] prokaryotic cells” (paragraph 73). Applicant further argues that the phrase itself is sufficient, as “’an expression vector comprising that polynucleotide’ implies that the expression vector includes additional elements”. This is also not persuasive. The phrase “a polynucleotide comprising a polynucleotide” does not imply any difference between the first and second use of the term any more than Applicant’s “expression vector comprising that polynucleotide”. Rather, it 
However, Applicant further argues that the Examiner’s interpretation is inconsistent with the term’s use in the specification. On this ground, the argument is persuasive. As above, an expression vector must be capable of expressing the polynucleotide in either a eukaryotic or prokaryotic cell. The inference therefore is that a “polynucleotide” itself has no such limitation and includes embodiments of the polynucleotide which are wholly incapable of being expressed in either cell type. This is a sufficient distinction to overcome a conclusion that the claims are substantial duplicates. 
Regarding the objection to claims 16-21, this objection is withdrawn. Upon reconsideration, the interpretation by the Examiner—where the cell comprises both an expression vector as well as a polynucleotide versus a cell comprising two expression vectors—is not in keeping with use of the term in the specification. A “host cell” is “appropriate for the expression vector being used” and “can express the antibody or the fused form” (paragraph 80). As above, an expression vector must be capable of expressing the polynucleotide whereas the polynucleotide includes embodiments which cannot be expressed and would therefore be incompatible with a host cell as defined by the specification. Thus, the only reasonable interpretation of claims 16-21 is that the third and fourth embodiment are distinct: the third recites a single expression vector that comprises both the heavy chain and light chain polynucleotide sequences, whereas the fourth recites two distinct expression vectors with one comprising the heavy chain polynucleotide and the other comprising the light chain polynucleotide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649